COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-08-277-CV
 
 
ALLAN C. TATE AND DEB TATE                                          APPELLANTS
SPENCER                                                                                           
 
                                                   V.
 
LARRISON CONSTRUCTION, INC.                                           APPELLEES
AND SAFECO INSURANCE 
COMPANY OF AMERICA
 
                                              ------------
 
           FROM THE 342ND
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                   MEMORANDUM OPINION[1] AND JUDGMENT
 
                                              ------------




Appellants Allan C. Tate and Deb Tate Spencer
filed a notice of appeal of the trial court=s final
judgment dated March 27, 2008.  On
January 21, 2009, this court granted the AMotion
to Withdraw As Counsel@ filed by Appellants= counsel
and ordered that Appellants= brief
be due March 9, 2009.  On February 11,
2009, Appellants, acting pro se, notified this court by a signed letter that
they Aelect to
not . . . pursue an appeal of this case.@[2]  We construe this document as a motion to
dismiss the appeal pursuant to Texas Rule of Appellate Procedure
42.1(a)(1).  Tex. R. App. P. 42.1(a)(1).  Having considered the motion, it is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be incurred by the
party incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER
CURIAM
 
PANEL:  MEIER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
June 18, 2009




[1]See Tex. R. App. P. 47.4.


[2]Appellants also elected
not to file an appellate brief.